DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Bonanno (US Pub. 20100040240) discloses a method comprising in a headset comprising a volume control circuit: receiving an audio signal; processing said audio signal to detect a strength of a chat component of said audio signal and a strength of a game component of said audio signal; and controlling, using said volume circuit, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component.  
However, Bonanno fails to teach the combination of a method comprising:  in a headset comprising first and second filters, first and second detection circuits, and a controller:  receiving an audio signal; filtering, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; detecting, using said first and second detection circuits, a strength of said chat component and a strength of said game component; and controlling, using said controller, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component.

However, Bonanno fails to teach the combination of a system comprising:  audio processing circuitry comprising first and second filters, first and second detection circuits, and a controller, said audio processing circuity being operable to: receive an audio signal; filter, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; detect, using said first and second detection circuits, a strength of said chat component as compared to a strength of said game component; and control, using said controller, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component.  The distinct features, as disclosed in independent claims 1 and 7 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654